DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on April 27, 2022 is acknowledged.

Claim Objections
Claims 3-7, 9 and 13 are  objected to because of the following informalities:  
In claim 3, line 1, substitute “the width” with --widths-- before “of the dummy gates.”
In claim 5, line 2, delete “the” before “sidewalls of the hard mask spacers.”
In claim 6, line 4, substitute “the” with --a-- before “height of the semiconductor fin.”
In claim 9, line 1, delete “the” before “widths of the mandrels.”
In claim 9, line 2, delete “the” before “widths of the spaces.”
In claim 9, line 3, substitute “the” with --an-- before “average mandrel width.”
In claim 9, line 3, substitute “the” with --an-- before “average space width.”
In claim 13, line 2, substitute “the” with --a-- before “material of the hard mask spacers.”
Claims 4 and 7 depend form claim 3, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2019/0140080; hereinafter “Lee”).
Lee discloses [Re claim 1] a method comprising: forming, by self-aligned multiple patterning (page 4, paragraphs 37 and 38), a first pattern of regularly spaced (spaced by a pitch; page 4, paragraph 38) mandrels (112, 120) on a layer 110 to be patterned (see fig. 4); forming hard mask spacers 125 (page 4, paragraph 39) on sidewalls of the mandrels (112, 120) (see fig. 6), thereby forming a second pattern (see fig. 6) formed of assemblies comprising a mandrel (112, 120) and hard mask spacers 125 on sidewalls thereof (see fig. 6); and etching to pattern the layer 110 using the second pattern as an etch mask (page 4, paragraph 41; see fig. 7).
Lee discloses [Re claim 8] wherein each mandrel forming the pattern has a width of at most 40 nm (a width W is in a range of about 5 nm to about 20 nm; page 4, paragraph 38).
Lee discloses [Re claim 10] wherein the patterned layer 110 is a layer of semiconductor material (page 4, paragraph 36).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pat. 9941164).
Kim discloses [Re claim 1] a method comprising: forming, by self-aligned multiple patterning (self-aligned block patterning process; col. 5, lines 35-61), a first pattern of regularly spaced (see fig. 8) mandrels 201 on a layer 103 to be patterned (see fig. 8); forming hard mask spacers 202 (col. 11, lines 55-59) on sidewalls of the mandrels 201 (see fig. 9), thereby forming a second pattern (see fig. 9) formed of assemblies comprising a mandrel 201 and hard mask spacers 202 on sidewalls thereof (see fig. 9); and etching to pattern the layer 103 using the second pattern as an etch mask (col. 13, line 59-col. 14, line 7; see fig. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
[Re claims 9 and 12] Kim fails to disclose explicitly [Re claim 9] wherein widths of the mandrels are within 10% of one another, wherein widths of the spaces between the mandrels are within 10% of one another, and wherein an average mandrel width is within 10% of an average space width; and [Re claim 12] wherein the assemblies are separated by spaces, and wherein the assemblies have an average width at least 50% larger than a width of the spaces between them.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide certain dimensions of mandrels and certain widths of spaces between the mandrels, in order to obtain patterned structures with a desired density and dimensions by using the mandrels as an etching mask.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim.
Lee discloses [Re claim 11] wherein the mandrels (112, 120) comprise a bottom layer 120 and a top layer 112.
Lee fails to disclose explicitly wherein the bottom layer is made of silicon nitride or silicon carbide, and wherein the top layer is made of silicon oxide.
However, Kim discloses a silicon carbide for a substrate 100 (col. 10, lines 52-67), and a silicon oxide for a hard mask layer (102/103) (col. 11, lines 19-39).  In Lee, the bottom layer 120 is a part of semiconductor substrate (page 4, paragraph 36), and the top layer 112 is a hard mask layer (page 4, paragraph 37).  According to Kim, a material of the substrate can be a silicon carbide, and a material of the hard mask layer can be a silicon oxide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a bottom layer and a top layer of a mandrel with certain materials, as taught by Kim, in order to obtain a desired etch selectivity appropriate for subsequent processes.

Allowable Subject Matter
Claims 2-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the method adapted to form a pattern of dummy gates during fabrication of a semiconductor device, wherein the patterned layer is a layer of dummy gate material.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3-7 and 13 depend from claim 2, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 12, 2022